Citation Nr: 1636725	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  03-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected disabilities of the feet and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a May 2008 decision, the Board remanded the issue of entitlement to service connection for peripheral neuropathy to the RO.  In March 2011, the Board again remanded the peripheral neuropathy issue to the RO.  In an August 2012 decision (one of two issued by the Board at that time), the Board denied the Veteran's claim of entitlement to service connection for peripheral neuropathy.  The Veteran subsequently appealed the Board's denial of the peripheral neuropathy service connection claim to the United States Court of Appeals for Veterans Claims (Court) (amongst other issues included in the appeal at that time).  Counsel for the Veteran and the Secretary of VA thereafter filed a Joint Motion for Remand (Joint Motion) in May 2013.  An Order of the Court dated in June 2013 granted the motion, vacated the Board's August 2012 decisions, and remanded the case to the Board.  In January 2014,the Board remanded the peripheral neuropathy issue to the RO for action consistent with the directives of the Joint Motion (while resolving the other matters on appeal with a final decision).

The Board's January 2014 decision resolved, with final decisions, increased rating issues that were also on appeal at that time.  The January 2014 Board decision also explained that another issue previously in appellate status had been resolved by an award by the RO and was no longer before the Board on appeal.  In summary, of the issues previously in appellate status before the Board in connection with this appeal, the only issue that remains before the Board at this time is the single issue of entitlement to service connection for peripheral neuropathy remanded by the Board in January 2014.

The Board notes that the service connection issue on appeal has previously been characterized as having been "claimed as a sympathetic nervous system disorder."  This characterization appears to have arisen from the Veteran's statement in his August 2004 notice of disagreement that distinctly referenced both "peripheral neuropathy" and "sympathetic nervous system disorder."  However, his November 2004 substantive appeal defined the scope of the appeal to the Board and stated: "I'm not claiming that sympathetic nervous system disorder," clarifying his belief that "it has nothing to do with my service connection."  The Board has accordingly characterized the issue on appeal to most accurately reflect the nature of the Veteran's contentions and the scope of the issue as clarified in the November 2004 substantive appeal.

The prior Board remands and decision in this case were each issued by a Veterans Law Judge (VLJ) other than the undersigned; the case has now been reassigned to the undersigned VLJ for a new appellate review.

Finally, the Board notes that there has recently been resolution to some confusion surrounding the status of the Veteran's representation in this case.  In July 2013, the Veteran submitted a statement with an accompanying VA Form 21-22a indicating that an identified attorney would represent him as to the peripheral neuropathy claim currently on appeal (in addition to the other issues on appeal for which that attorney was already the Veteran's appointed representative).  This appointment of representation was recognized in the Board's January 2014 decision.  However, following the Board's January 2014 remand, the appointed attorney submitted correspondence in October 2014 (re-confirmed in November 2014) stating that "we hereby formally withdraw from representation of [the Veteran]."  The Board notified the Veteran of this withdrawal and of his options for appointing new representation in February 2015.  In March 2015, the Veteran submitted a signed VA Form 21-22 attempting to appoint The American Legion as his new representative in this matter.  However, in October 2015 The American Legion informed the Board that that it rejected the Veteran's attempted appointment and informed the Board that "The American Legion will not accept any future appointment from the appellant..." (emphasis in original).  The Board notified the Veteran of this development, and the Veteran submitted a fully completed and signed VA Form 21-22 in May 2016 appointing Disabled American Veterans as his new representative in this matter.  This new appointment is reflected on the title page of this decision.



FINDING OF FACT

The Veteran's peripheral neuropathy has been diagnosed as diabetic peripheral neuropathy; it was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disease or injury.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, to include as secondary to service-connected disabilities of the feet and ankles, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the May 2013 Joint Motion directs attention to the importance of making adequate attempts to provide (or explain an inability to provide) the Veteran with a VA medical examination in connection with this claim.  However, in accordance with the Board's January 2014 remand directives, the Veteran was provided a VA examination to address the medical questions central to this claim in May 2014.  As discussed below, the Board finds that the May 2014 VA examination report of record is adequate for the purposes of appellate review.  The Board's January 2014 remand directives (and the directives of the May 2013 Joint Motion contemplated by that remand) have been satisfied, and the Veteran has not made a contention to the contrary.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter scenario, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks to establish entitlement to service connection for a disability of the nervous system characterized as peripheral neuropathy (that has now been medically diagnosed as diabetic peripheral neuropathy), claimed as secondary to his service-connected disabilities of the feet and ankles.  The Board has also considered whether there is any basis in this case for an award of service connection for the peripheral neuropathy on a direct basis.  As discussed below, the Board finds that service connection is not warranted for peripheral neuropathy in this case.

The Veteran's service treatment records are negative for any complaints related to peripheral neuropathy of the lower extremities.  In March 1980, the Veteran's neurologic examination was normal upon discharge.  He denied any medical history of neuritis at that time.

A March 1999 prison medical record shows that the Veteran had possible radiculopathy, and lumbar disc disease was to be ruled out.

A November 1999 prison treatment record shows that the Veteran had diabetic peripheral neuropathy.

A November 2000 prison medical record indicates that the Veteran's diabetes and peripheral neuropathy has added to the problems he currently has with his feet.

A September 2001 treatment record ruled out lumbar radiculopathy as the etiology of the Veteran's foot complaints.  As such, diabetic peripheral neuropathy was determined to be the cause.

In a July 2002 prison treatment record, the Veteran reported having been diagnosed as having diabetes six years ago.  He complained of bilateral lower extremity numbness.

A September 2002 prison treatment record shows a diagnosis of diabetic with peripheral neuropathy.  Neuropsychiatry consultation in July had confirmed distal polyneuropathy of diabetic origin.

In accordance with the directives of the May 2013 Joint Motion and the January 2014 Board remand, the Veteran was afforded a VA examination in May 2014 to address the medical questions central to the issue in this case.  Following examination and interview of the Veteran, in addition to review of the claims-file with pertinent medical documentation, the May 2014 VA examiner diagnosed the Veteran's peripheral neuropathy complaints as "Diabetic sensory peripheral neuropathy."  The VA examiner presents two significant conclusions.  First, the VA examiner found: "It is less likely as not that the Veteran's diabetic sensory peripheral neuropathy is related to his military service."  Second, the VA examiner found: "It is less likely than not that the Veteran's peripheral neuropathy is either caused by, or aggravated by his service-connected disabilities of the feet and ankles."

With regard to the first conclusion, pertaining to direct service connection and finding that there is no nexus between the current neuropathy and the Veteran's military service, the VA examiner provides an adequate and persuasive rationale.  The VA examiner explains: "The Veteran's neuropathy is a sensory only symmetrical polyneuropathy involving the feet only and is most consistent with diabetic sensory neuropathy which was first formally diagnosed at the time of a neurological examination on 9/25/2001."  The VA examiner notes that the "diabetes mellitus type 2 was initially diagnosed in late 1996 or early 1997 with the onset of pain [and] numbness of the feet starting about in 1999 when the podiatry providers first entertained a diagnosis of diabetic peripheral neuropathy."  The VA examiner then explains: "Although[] diabetic sensory neuropathy may occur prior to the onset of overt diabetes, in the vast majority of cases the DPN occurs after the onset of the diabetes[,] which occurred in the Veteran's case."  Furthermore, the VA examiner explains: "Although[] there are several other causes of peripheral neuropathy ranging from autoimmune disorders to toxic or environmental exposures, in the Veteran's case there was no evidence of any of these disorders in the Veteran's history or evidence of a peripheral neuropathy prior to 1999 which is 19 years following his discharge from active duty."

With regard to the second conclusion, pertaining to secondary service connection (secondary to service-connected disabilities of the feet and ankles), the VA examiner explains that at the time of the September 2001 formal diagnosis of the peripheral neuropathy, "[i]t was felt th[at] the PN was caused by the diabetes mellitus type 2 which was initially diagnosed in late 1996 or early 1997."  The VA examiner clarifies that "[t]he Veteran's service-connected disorders of bilateral pes planus with mid-foot degenerative joint disease and bilateral talonavicular joint arthritis are not known causes of diabetic sensory peripheral neuropathy nor are they conditions that may aggravate diabetic sensory peripheral neuropathy."

The Board finds that the May 2014 VA examination report, informed by review of the claims-file and examination / interview of the Veteran, provides probative competent evidence addressing the central medical questions at issue in this case.  The May 2014 VA examiner explains, with persuasive rationale, that the Veteran's medically diagnosed diabetic peripheral neuropathy is unlikely to be etiologically linked to his military service and is unlikely to be etiologically linked to his service-connected disabilities of the feet and ankles.  The findings and conclusions of the May 2014 VA examination report are not contradicted by any evidence of record, with the exception of the Veteran's own assertion of his belief that the neurological disability at issue is etiologically linked to service or to his service-connected disabilities of the feet and ankles.  However, the matters of the diagnostic nature and the etiology of the particular type of neuropathy diagnosed in this case are medically complex and beyond the scope of the competence of lay evidence; accordingly, the Veteran's lay assertions are not competent evidence on the matter.

Therefore, there is no competent evidence that significantly contradicts the May 2014 VA examination report's findings and conclusions, and the Board finds that the conclusions of the May 2014 VA examination report are persuasive.

In summary, there is no competent evidence of record providing a basis for the Board to conclude that the Veteran's peripheral neuropathy (competently diagnosed as diabetic peripheral neuropathy) is related to his military service or to a service-connected disability.  The Veteran contends that he suffers from peripheral neuropathy of a nature and etiology linked to his military service or his service-connected feet and ankle disabilities.  A veteran is competent to provide opinions as to etiology in certain cases, but the Board finds that the identification of the specific nature and etiology of the peripheral neuropathy in this case is a matter of medical complexity requiring medical training and expertise beyond the scope of competence of lay evidence.  In any event, the Board finds that the medical evidence of record provided by a VA examiner, treating physicians, and other medical professionals, is more probative on this matter than the Veteran's lay statements.  The medical evidence of record indicates that the Veteran's peripheral neuropathy is due to his diabetes, which is not a service-connected disability.  The medical evidence considered the possibility of another etiology for the Veteran's neuropathy (disc disease), ruled it out, and concluded that the neuropathy was caused by his diabetes.  A May 2014 VA examiner confirms that the Veteran's neuropathy is unlikely to be related to service or to service-connected disabilities.  The evidence of record adequately addresses the diagnostic and etiological questions concerning the Veteran's peripheral neuropathy, taking into account his current and past symptomatology and diagnoses.  There is no evidence to suggest that the peripheral neuropathy began in service, and the competent evidence of record preponderates against a finding that the peripheral neuropathy is due to service or a service-connected disability.  As such, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy, to include as secondary to service-connected disabilities of the feet and ankles, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


